995 F.2d 1062
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George C. GILL, Plaintiff-Appellant,v.CITY OF ALEXANDRIA, Department of Mental Health, MentalRetardation and Substance Abuse, Defendant-Appellee.
No. 92-2508.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 7, 1993.Decided:  June 17, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-92-758-A)
George C. Gill, Appellant Pro Se.
Philip Gaynor Sunderland, City Attorney's Office, Alexandria, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
George C. Gill appeals from the district court's order granting judgment in favor of the Defendant in his Title VII action, pursuant to 42 U.S.C.A. § 2000e-2 (West 1981 & Supp. 1992), after a bench trial.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gill v. City of Alexandria, No. CA-92758-A (E.D. Va.  Oct. 23, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED